Citation Nr: 1425326	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus.

2. Entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983 with National Guard service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO determined that new and material evidence was submitted and reopened the claim of service connection for residuals of brain surgery, diagnosed as hydrocephalus.

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. § 5108 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for residuals of brain surgery, diagnosed as hydrocephalus.  This matter goes to the Board's jurisdiction to reach the underlying claim and to adjudicate that claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As the Board must first decide whether new and material evidence to reopen the claim for residuals of brain surgery, diagnosed as hydrocephalus has been received before it can address the matter on the merits - and in light of the Board's favorable action on the petition to reopen - the Board has characterized the appeal as to the residuals of brain surgery as encompassing the two issues listed on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2013.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for residuals of brain surgery, diagnosed as hydrocephalus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 1997, the RO denied the claim of service connection for residuals of brain surgery, including depression, because there was no medical evidence showing the Veteran had any type of head injury while on active duty which would cause the hydrocephalus.  The Veteran did not file a timely appeal, and the December 1997 rating decision became final.

2. The additional evidence received since the December 1997 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for residuals of brain surgery.  


CONCLUSIONS OF LAW

1. The December 1997 rating decision denying the Veteran's claim of entitlement to service connection for residuals of brain surgery, including depression is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received sufficient to reopen the claim for service connection for residuals of brain surgery, diagnosed as hydrocephalus.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

New and Material Evidence to Reopen a Claim for Residuals of Brain Surgery, including Depression

The Veteran's claim of entitlement to service connection for residuals of brain surgery, including depression was denied by the RO in December 1997.  The Veteran did not appeal this decision and it is, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Veteran's claim was previously denied because there was no medical evidence showing the Veteran had any type of head injury while on active duty which would cause the hydrocephalus.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

With that having been said, the Board finds that evidence has been submitted that is both new and material.  In the August 2010 VA form 9 the Veteran states that the "actual injury occurred while on active duty in summer 1981."  During the April 2013 Travel Board hearing, the Veteran stated the following:

It was approximately the middle of '81 or so before I went overseas but we was putting up equipment and one of the poles, which was one of the telephone poles when you clamp them together it just slipped and fell on my head and I was just almost unconscious but I just waited a while and I was dizzy and nauseated and everything but I just waited and still went to work . . . . 

The Veteran then verified that he was in the field at the time of the incident running an operation.  He indicated that he did not seek treatment.  

The Veteran's statement that he sustained a head injury in 1981 is presumed credible.  Justus, 3 Vet. App. at 513.  This evidence relates directly to the reason why the Veteran's claim was previously denied in December 1997, and the Veteran has not provided this evidence of an in service incident previously.  The Board finds that if the claim were reopened, this evidence would trigger the duty to assist the Veteran by providing him a VA medical opinion.  Since the newly submitted evidence, combined with VA assistance, at least raises a reasonable possibility of substantiating the claim, the claim of entitlement to service connection for residuals of brain surgery, is reopened.  See Shade, 24 Vet. App. at 117.






ORDER

New and material evidence having been received, the claim for service connection for residuals of brain surgery is reopened, and to this extent only, the appeal is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to service connection for residuals of brain surgery so that the Veteran is afforded every possible consideration.  A remand is necessary to verify a period of service and to obtain a VA opinion.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the medical evidence of record indicates a diagnosis of hydrocephalus.  Private treatment records indicate that the Veteran was admitted to a hospital on December 11, 1992 with a history of having awoken last evening [December 10, 1992] with a severe headache.  The Veteran underwent brain surgery in December 1992 to place a ventriculoperitoneal shunt.  The December 1992 discharge diagnosis was obstructive hydrocephalus.  

As noted above, the Veteran contends that he sustained a head injury in 1981 for which he never sought treatment.  During the Board hearing, the Veteran further asserted he had reoccurring headaches in the military.  Private treatment records from December 1992 indicate the Veteran complained of severe headaches.  VA treatment records from November 2005 state "he states he has headaches, but they are chronic, unchanged and respond to Advil."  

Based upon the current diagnosis of hydrocephalus, treatment records indicating complaints of headaches and brain surgery in December 1992 and the Veteran's assertion of an in-service incident in 1981, it appears that there is an indication that there may be a nexus between the current brain condition and active service.  "Hydrocephalus" is defined as "a condition marked by dilation of the cerebral ventricles, most often occurring secondarily to obstruction of the cerebrospinal fluid pathways ..., and accompanied by an accumulation of cerebrospinal fluid within the skull....  It may be congenital or acquired and may be of sudden onset or be slowly progressive."  Hill v. Shinseki, No. 10-221, 2011 WL 3581897, *1 n.1 (Vet. App. Aug. 16, 2011) (nonprecedential decision) (quoting Dorland's Illustrated Medical Dictionary 890 (31st ed. 2007) (emphasis added).  As such, the duty to provide a VA opinion is triggered.  McLendon, 20 Vet. App. at 83-86. 

Also, the record reflects that the RO attempted to verify whether the Veteran served on any periods of active duty for training or inactive duty training through the National Personnel Records Center (Code 13), the Oklahoma Adjutant General, and the Army Reserve Personnel Center (ARPERCEN) (Code 11) but the responses were negative.  The Veteran's Army National Guard Retirement Points History Statement for the period of December 21, 1991 to December 20, 1992 show that the Veteran earned points for periods served on active duty for training and inactive duty training.  The Board finds that further attempts to verify the Veteran's duty status should be made through the Defense Finance and Accounting System (DFAS).  

Accordingly, the case is REMANDED for the following action:

1.  Contact DFAS and any other appropriate entity to obtain verification of the Veteran's duty status and pay records for December 1992.  Specifically, the RO/AMC should ascertain if the Veteran was on active duty for training or inactive duty training on December 10, 1992 and December 11, 1992.  The claims folder should document the efforts made to obtain this information along with any response provided by DFAS and any other appropriate entity.  If no records are available, the claims folder must be annotated to reflect this fact.

2.  Make arrangements for the Veteran's claims file and a copy of this Remand to be reviewed by a physician or certified physician's assistant for an opinion on the following:

(a) Is the Veteran's hydrocephalus congenital or acquired? 

(b) If congenital, is the hydrocephalus a defect or disease? 

(c) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hydrocephalus is related to a head injury that reportedly took place in service in 1981?  For purposes of this opinion, the examiner should presume that a metal telephone pole weighing approximately 15 to 20 pounds hit the Veteran on the head in 1981.  Given the foregoing and the nature of hydrocephalus, the examiner must discuss the likelihood that the described head injury for which the Veteran did not seek treatment but he contends that he experienced nausea, dizziness, and headaches, would manifest over a decade later in 1992 as a severe headache prompting surgical intervention for hydrocephalus. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


